DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 01 October 2021.
Claims 1-20* are currently pending and have been examined.

*Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 been renumbered 9 (typographical error: Claim 9 was missing).

Accordingly, for compact prosecution, Examiner has renumbered the consecutive claims:
Claim 11 has been renumbered 10
	Claim 12 has been renumbered 11
Claim 13 has been renumbered 12
Claim 14 has been renumbered 13
Claim 15 has been renumbered 14
Claim 16 has been renumbered 15
Claim 17 has been renumbered 16
Claim 18 has been renumbered 17
Claim 19 has been renumbered 18
	Claim 20 has been renumbered 19
	Claim 21 has been renumbered 20

Nevertheless, Appropriate correction is required.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities:  37 C.F.R. 1.52(b)(6) explains adding paragraph numbers before each paragraph of the Specification.  “[T]he paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number.”
The disclosure is objected to because of the following informalities: 
reference characters “710" and "715" have both been used to designate “Payer”.  
Page 15 Lines 23-30: “FIG. 7 is a schematic diagram of a portion of an embodiment of the disclosed system and method that illustrates the interaction of the system text server with the 25 payer and payment options offered to the payer. FIG. 7 shows system text server 715 assesses the bill and tracks the payment to payer 710. Subsequently, payer 710 pays the bill through system text server 715. Payer 715 then chooses a platform such as PAY PAL, APPLE PAY, GOOGLE PAY, any preferred electronic platform for payment 720. Additionally, payer 715 sends payee payment options 730 such as a lump sum or30 installment payments. “

Appropriate correction is required.


The disclosure is objected to because of the following informalities: 
reference character “660" has been used to designate both “Image Interpretation Object (IIO)” and “SQL database”.  According to Drawings, Image Interpretation Object 650 and SQL database 660.  
Page 15 Lines 17-22: “As shown in FIG. 6, Image Interpretation20 Object 660 sends the stored processed image to SQL database 660 for storage.  Additionally, Image Interpretation Object 660 initializes a dialog between the payer (customer) 610 and system text server 615.”

Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:  storage device 30, storage device(s) 48, storage device (the three forms of “storage device” are disclosed in the Specification.  Examiner is not sure if storage device is to be numbered, or not.  Storage device is not depicted in Drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 545 (Figure 5); 950 (Figure 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 line 11 is objected to because of the following informalities:  change “a graphical user interface” to “the graphical user interface” because “a graphical user interface” is previously introduced in line 10.
Claim 3 is objected to because of the following informalities:  change “payee” to “the payee” because “payee” has been introduced in independent claim 1.
Claim 4 is objected to because of the following informalities: change “a likelihood of user fulfilling payment” to “the likelihood that the user will pay” because “a likelihood that a user will pay has been previously introduced.” 
Claim 5 is objected to because of the following informalities:  change “at least one payment option” to “the at least one payment option” because “at least one payment option” has been previously introduced in claim 1.
Claim Claim 10 is objected to because of the following informalities:  change “the payment options” to “the at least one payment option” as “at least one payment option” has been previously introduced.
ClaimClaim 19 line 9 is objected to because of the following informalities:  change “a graphical user interface” to “the graphical user interface” because “a graphical user interface” is previously introduced in line 8.
Claim 14 is objected to because of the following informalities:  a word or letter is missing: “which contains object, of the bill,” which makes the phrase confusing.  
Claim Claim 17 is objected to because of the following informalities:  change “the system for paying bills according to claim 1” to “The system for paying bills according to claim 10” because the dependent claim is referring to independent claim 10, not independent claim 1.  
Claim Claim 18 is objected to because of the following informalities:  change “A system for paying bills according to claim 1” to “The system for paying bills according to claim 10” because the dependent claim is referring to independent claim 10, not independent claim 1.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, now 10, and now 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 5, 11, 12, 13, 19, 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 line 9 recites the limitation "the user”  There is insufficient antecedent basis for this limitation in the claim.  Similarly there is insufficient antecedent basis for the limitations below:
Claim 1 line 10: “the graphical user interface” 
Claim 3: “the total amount due” 
Claim 3: “the date” 
Claim 3: “the amount of time to pay” e. 	Claim 3: “the type of bill” 
Claim 5: “the determine information” 
Claim 5: “the user information” 
 Claim 9: “the payment option display” 
 Claim 9: “the number of payments”
Claim 10 line 8 recites the limitation "the user”  There is insufficient antecedent basis for this limitation in the claim.  Similarly there is insufficient antecedent basis for the limitations below:
Claim 11: “the payer” 
Claim 12: “the text interpreter” 
Claim 12: “the system text server” 
Claim 12: “the bill document”
Claim 18: “the text picture” 
Claim 18: “the payer” 
Claim 19 line 7 recites the limitation "the user”  There is insufficient antecedent basis for this limitation in the claim.  Similarly there is insufficient antecedent basis for the limitations below:
Claim 19 line 8: “the graphical user interface”
Claim 20 “the text payee information”
Dependent claims 2-9, 11-18, 20 are also rejected under 35 U.S.C. 112(b) due to their dependence on independent claims 1, 10, and 19.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20* are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 19 is directed to a method comprising a series of steps and Claims 1 and 10 are directed to a system comprising a series of components.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 10, and 19) are directed, in part, to paying bills including receiving a bill, wherein the bill has an amount due and information associated with a payee, sending a request for at least one payment option; receiving the at least one payment option, which are based at least in part on the amount due and on a likelihood that the user will pay; outputting the at least one payment option; receiving a user input associated with a selection of one of the respective at least one payment option; and outputting, based on the user selection input, an indication of at least one service for paying the payee.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluating payment options based at least in part on the amount due and the likelihood that the user will pay; mitigating risk occurs because payment options are selected based in part on the likelihood that the user will pay;  business relations and legal obligations occur when outputting payment options that the user selects in exchange for a service; and managing relationships occur when following rules to output an indication of the service after the user selects one of the payment options.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computing device,” “processor,” “graphical user interface,” “system,” “application,” and “application” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-9, 11-18, 20 are directed to explaining more about how to determine payment options, how the user accepts conditions of payments and how the bill is analyzed to gather amount due and information associated with the payee.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principle or practices (including mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  While the dependent claims also include additional elements such as “text interpreter,” “system text server,” “object and character recognition software,” “machine learning,” “payee recognition module,” “image preprocessor,” “remoter server,” “interpretive object reader,” and “optical character recognition software”, like above, the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  In additional, the dependent claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-20* are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 2019/0034894 A1) hereinafter Walia, in view of Barlok et al. (US 2014/0188715 A1) hereinafter Barlok.
Claim 1 and Claim 19
Walia discloses the following limitations:
 An application for paying bills that is executable on a computing device, wherein the computing device includes at least one processor, the at least one processor for executing the following: receiving a bill, wherein the bill has an amount due and information associated with a payee, when executing one application of a plurality of applications on the computing device; (see at least [0004]-[0005] [0017] [0023] –[0024] [0030] [0031] [0033] [0034] [0029] [0041] [0011] [0046] [0055] [0042] [0043] Fig, 2.  Walia discloses a computing device and method to perform a data transfer using a document.  Walia discloses using application on a device allows the performance of the data transfer using the document.  Walia discloses the document may be a bill and data in the bill defines parameters of the data transfer.  The parameters include amount payable and bill payee.).  
sending, by the computing device, a request for at least one payment option; receiving, by the computing device, the at least one payment option, which are based at least in part on the amount due and on a likelihood that the user will pay; (see at least [0012] [0038]Fig, 4; Fig, 5 [0051] [0057] [0046]-[0053] [0057] [0043] [0011].  Walia discloses the application will select an account the user may use for the bill.  Walia discloses determining an allocation source from where the funds are to be taken.  The graphical user interface shows the funds in each account so that the user has a visual representation of the bill amount v amount in an account (i.e., amount due and likelihood user will have sufficient funds to cover the bill.  Walia discloses that the user sees various account options for payment (Checking Account, Savings Account, Credit Card).  Instructions on bottom of application instruct user to “Swipe Amount to Account to Pay Bill”.  Thereafter, user selects the amount due and moves the amount due to an account.  For example, the user selects to pay the amount due $123.45 with the Checking Account that has $1642 in it.).
outputting, at the graphical user interface, the at least one payment option; receiving, at a graphical user interface of the computing device, a user input associated with a selection of one of the respective at least one payment option; and outputting, at the graphical user interface and based on the user selection input, an indication of at least one service for paying the payee.  (see at least [0052] [0048] [0043] [0012] [0038] Fig, 4; Fig, 5; Fig, 6; Fig, 8 [0051]-[0057] [0030] [0033] [0036] [0038] [0055].  Walia discloses the graphical user interface shows possible accounts the user may select to pay the bill, along with amounts in each account.  After the user selects an account, the graphical user interface will be updated to show which account was selected.  Walia shows that by paying the $123.45, the user’s electricity will continue (as he’s paying his “electricity bill”).  Walia also discloses that servers store the account information and the user selection information for future use.).

Walia discloses the limitations shown above.  Walia fails to specifically disclose performing a risk analysis to determine a likelihood that the user will pay and allowing user to modify elements:However, Barlok discloses the following limitations:
receiving, by the computing device, the at least one payment option, which are based at least in part on the amount due and on a likelihood that the user will pay; outputting, at the graphical user interface, the at least one payment option; receiving, at a graphical user interface of the computing device, a user input associated with a selection of one of the respective at least one payment option; (see at least abstract [0015] [0016] [0081] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0094] [0096].  Barlok discloses a system that receives one or more images of a bill and based on the images, identify information associated with a bill and information associated with a mode of payment.  Barlok further discloses analyzing the bill and mode of payment information to determine if a user may need to modify payment in order to effectuate a financial transaction.  Barlok discloses performing a risk analysis and allowing a user to modify bill data elements and enter different values in order to effectuate payment.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia to incorporate the teachings of Barlok and specifically disclose performing a risk analysis to determine a likelihood that the user will pay and allowing user to modify elements because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

Claim 2
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application of claim 1, wherein sending the payment option selection is stored in association with the likelihood of completed payment.  (see at least [0030] [0033] [0036] [0038] [0055].  Walia discloses servers store account information.). 

Claim 3
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application of claim 1, wherein determining an amount due by the user is based at least partially on at least one of the total amount due, a discount, a number of installment payments, an amount of each installment payment, objects on the bill, payee, payment history of the user, the date, geography, description in the bill, the amount of time to pay, frequency of payment, the type of bill, use of the application, and other payment history associated with other users.  (see at least Fig. 2 [0055] [0011] [0046] [0055] [0042] [0043] [0015] [0004] [0005].  Walia discloses the document/bill includes amount due $123.45, due date Apr. 21, 2016, account number 012345678, that it is an electricity bill for Municipal Electric Distribution System Limited, the statement date is Apr. 01, 2016, and identification billing address of the payer.).

Claim 4
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application of claim 1, wherein the at least one payment option is based on object recognition of the send request; (see at least [0009] [0040] [0047] Fig. 2 [0012] [0038] [0052] [0011] [0004] [00045] [0007] [00031] [0045] [0046] [0055] [0042] [0043].  Walia discloses converting the image of the bill using text recognition / optical character recognition.  Thereafter, bill information and payment options may be displayed to allow the user to select an account to pay his bill with using the application.). 

Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses calculating risk scores that the user will pay:
further wherein payment options are determined by applying a value to the objects of the sent request, associated user, and payment information to determine a value, which can be compared to a threshold associated with a likelihood of user fulfilling payment.  (see at least [0094] [0044] [0081] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0096].  Barlok discloses that a risk analysis is performed to analyze whether the user can pay the amount with various accounts.  Barlok further discloses that the payer can modify bill data elements, such as payment amount.  Barlok discloses that the user may decide to pay in different values and he is able to enter the new values (i.e., installment payments) instead of the one lump payment at once.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and calculating risk scores that the user will pay because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

Claim 5
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application of claim 1, wherein the output allows the user to confirm the determine information associated with the bill; (see at least Fig. 3 [0047]  [0055] [0004] [0005] [0048] [0043] [0012] [0038] [0052] [0044] [0047].  Walia discloses that the user is able to see the bill and then press a button 302 to select an amount to be paid and continue the process to selecting an account and confirming the processing of payment.). 
receiving input from the user associated with a full payment or an installment payment; and (see at least Fig. 5; Fig. 6 [0048] [0043] [0052] [0051] [0057].  Walia discloses the user swipes payment amount to the account he wants to use to pay the amount.  For example, user chooses to use his checking account which has $1652.). 

Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses installment payments:
displaying the installment payment, based on the user information and the payee, and at least one payment option for the user to pay the bill.  (see at least [0044] [0081] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0096].  Barlok discloses that the payer can modify bill data elements, such as payment amount.  Barlok discloses that the user may decide to pay in different values and he is able to enter the new values (i.e., installment payments) instead of the one lump payment at once.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and specifically disclose installment payments because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]).
	
Claim 6
Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses indicating that the user agrees to terms and conditions of payments:
 The application of claim 1, wherein sending the request causes the computing device to output information received in response to the sent request, indicating agreeing to terms and conditions or verifying previously agreed to terms and conditions. (see at least [0094] [0044] [0081] [0018] [0020] [0021] [0032] [0055] [0045] [0056] [0063] [0076] [0085] [0096].  Barlok discloses that the user is presented the bill and asked to approve the bill elements to pay the terms and conditions of the payment amount and accounts.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and specifically disclose indicating that the user agrees to terms and conditions of payments because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

Claim 7
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application the application of claim 1, wherein the application sends the user input to a remote server to update the likelihood that the user will pay at least a portion of the amount due.  (see at least [0030] [0033] [0036] [0038] [0052] [0055].  Walia discloses that remote servers store the account information and the user selection information for future use.).

Claim 8
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application the application of claim 1, wherein the bill includes an indication associated with instructions for initiating payment of the bill.  (see at least Fig. 2; Fig. 4; Fig. 5 [0057] [0051] [0048] [0047] [0043] [0052] [0043] [0012] [0038].  Walia discloses that the bill includes a sections that states “Account Number 012345678 To be used for payments”.  The application informs the user that he has selected to pay the Amount Due $123.45, and instructs the user to “Swipe Amount to Account to Pay Bill”.). 

 Claim 9
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The application the application of claim 1, further comprises receiving an input by the user at the graphical user interface that modifies the payment option display; and (see at least Fig. 5 [0012] [0038] [0046]-[0053] [0057] [0043] [0038] [0011].  Walia discloses that the user sees various account options for payment (Checking Account, Savings Account, Credit Card).  Instructions on bottom of application instruct user to “Swipe Amount to Account to Pay Bill”.  Thereafter, user selects the amount due and moves the amount due to an account.  For example, the user selects to pay the amount due $123.45 with the Checking Account that has $1642 in it.). 
storing the user input in association with an updated likelihood of payment completion and paying the number of payments.  (see at least [0030] [0033] [0036] [0038] [0052] [0055].  Walia discloses that servers store the account information and the user selection information for future use.). 

Claim 10
Walia discloses the following limitations:
 A system for paying bills that comprises executed on a computing device, wherein the computing device includes at least one processor, the at least one processor for executing the following: receiving, from the computing device, a request for at least one payment option for paying a bill, wherein the bill has an indicated amount due and is associated with an executed application of a plurality of applications on the computing device; (see at least [0004]-[0005] [0017] [0023] –[0024] [0030] [0031] [0033] [0034] [0029] [0041] [0011] [0046] [0055] [0042] [0043] Fig, 2.  Walia discloses a computing device and method to perform a data transfer using a document.  Walia discloses using application on a device allows the performance of the data transfer using the document.  Walia discloses the document may be a bill and data in the bill defines parameters of the data transfer.  The parameters include amount payable and bill payee.).  
determining, based on the received request and the bill, at least one payment option associated with a likelihood that the user will pay the at least one payment option; sending, to the computing device, the at least one payment option for paying at least a portion of the bill; and (see at least [0012] [0038]Fig, 4; Fig, 5 [0051] [0057] [0046]-[0053] [0057] [0043] [0011].  Walia discloses the application will select an account the user may use for the bill.  Walia discloses determining an allocation source from where the funds are to be taken.  The graphical user interface shows the funds in each account so that the user has a visual representation of the bill amount v amount in an account (i.e., amount due and likelihood user will have sufficient funds to cover the bill.  Walia discloses that the user sees various account options for payment (Checking Account, Savings Account, Credit Card).  Instructions on bottom of application instruct user to “Swipe Amount to Account to Pay Bill”.  Thereafter, user selects the amount due and moves the amount due to an account.  For example, the user selects to pay the amount due $123.45 with the Checking Account that has $1642 in it.).
receiving, from the computing device, a selection by the user of the at least one payment option; and storing the selection by the user in association with the likelihood of preferred payments of the user and the likelihood that the user will pay the payment options (see at least [0052] [0048] [0043] [0012] [0038] Fig, 4; Fig, 5; Fig, 6; Fig, 8 [0051]-[0057] [0030] [0033] [0036] [0038] [0055].  Walia discloses the graphical user interface shows possible accounts the user may select to pay the bill, along with amounts in each account.  After the user selects an account, the graphical user interface will be updated to show which account was selected.  Walia shows that by paying the $123.45, the user’s electricity will continue (as he’s paying his “electricity bill”).  Walia also discloses that servers store the account information and the user selection information for future use.).

Walia discloses the limitations shown above.  Walia fails to specifically disclose performing a risk analysis to determine a likelihood that the user will pay and allowing user to modify elements:However, Barlok discloses the following limitations:
determining, based on the received request and the bill, at least one payment option associated with a likelihood that the user will pay the at least one payment option; sending, to the computing device, the at least one payment option for paying at least a portion of the bill; and storing the selection by the user in association with the likelihood of preferred payments of the user and the likelihood that the user will pay the payment options.  (see at least abstract [0081] [0015] [0016] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0094] [0096].  Barlok discloses a system that receives one or more images of a bill and based on the images, identify information associated with a bill and information associated with a mode of payment.  Barlok further discloses analyzing the bill and mode of payment information to determine if a user may need to modify payment in order to effectuate a financial transaction.  Barlok discloses performing a risk analysis and allowing a user to modify bill data elements and enter different values in order to effectuate payment.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia to incorporate the teachings of Barlok and specifically disclose performing a risk analysis to determine a likelihood that the user will pay and allowing user to modify elements because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

 Claim 11
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
The system for paying bills according to claim 10, wherein the received request includes payee information comprising at least one of an amount due, a due date, an account number, and identification of the payer.  (see at least Fig. 2, [0011] [0042] [0043] [0048] [0055] [0046] [0015] [0004] [0005] [0052] .  Walia discloses the document/bill includes amount due $123.45, due date Apr. 21, 2016, account number 012345678, and identification billing address of the payer.). 

 Claim 12
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The system for paying bills according to claim 10, wherein the bill received is one of a photo of a bill, a screen shot of the bill, an account notice of the bill and an electronic document, includes one or more images and text; (see at least Fig 2 [0011] [0046] [0055] [0042] [0043] [0031] [0045] [0040] [0047] [0037].  Walia discloses an image of the bill is displayed on the device.  Walia further discloses a camera may take a picture of the bill and the image is converted using text recognition to identify account information.).

Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses performing image processing via analyzing the pixels of information: 
 further wherein the system includes the text interpreter is structured and configured to provide a score relating to the quality of the translated pixels of information stored in the system text server.  (see at least [0043] [0079] [0086] .  Barlok discloses performing image processing and/or extracting data elements from images may be performed by the processors by performing a variety of algorithms.  Therefore, the processors may be configured to perform image filtering, image sharpening, modifying an image orientation, modifying the dithering of one or more pixels of the image, modifying the contrast of the image, modifying the brightness of the image, processing metadata associated with the image, image field recognition, text sequence recognition, optical character recognition, intelligent character recognition, or the like. It will be appreciated that the aforementioned algorithms are not, in any way, an exhaustive list of image processing and/or manipulation algorithms and embodiments of the disclosure may utilize algorithms that are not listed in the preceding list.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and specifically disclose performing image processing via analyzing the pixels of information because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

 Claim 13
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The system for paying bills according to claim 10, further comprises interpreting one or more images, by object and character recognition software; and (see at least Fig 2 [0011] [0046] [0055] [0042] [0043] [0031] [0045] [0040] [0047].  Walia discloses an image of the bill is displayed on the device.  Walia further discloses a camera may take a picture of the bill and the image is converted using text recognition to identify account information.).
storing interpreted information in associating with the likelihood that the user will pay.  (see at least [0030] [0033] [0036] [0038] [0052] [0055].  Walia discloses that information as to user’s selection history is stored for future use.). 

 Claim 14
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The system for paying bills according to claim 10, wherein the received bill may be at least one of an image, which contains object, of the bill, upload the bill document, take a screen shot of the bill, account information, notification, text, email, scannable code, voice message, message, and a document.   (see at least Fig 2 [0011] [0046] [0055] [0042] [0043] [0031] [0045] [0040] [0047].  Walia discloses an image of the bill is displayed on the device.  Walia further discloses a camera may take a picture of the bill and the image is converted using text recognition to identify account information.). 

 Claim 15
Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses retrieving previous account information that indicates the user agrees to terms and conditions of payments:
 The system for paying bills according to claim10, wherein the system determines if the user has agreed to terms and conditions for using the application by verifying a telephone number or account number is associated with agreed to terms.   (see at least [0044] [0094] [0044] [0081] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0045] [0096].  Barlok discloses the user must approve the bill elements before continuing with the payment process.  The user must approve the bill elements are correct, such as account number and phone number, before agreeing to pay an amount due with a payment instrument.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and specifically disclose retrieving previous account information that indicates the user agrees to terms and conditions of payments because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

 Claim 16
Walia/Barlok disclose the limitations shown above.  Further Walia discloses:
 The system for paying bills according to claim 10, wherein the application further allows user to edit the payment due; and (see at least Fig. 5 [0012] [0038] [0046]-[0053] [0057] [0043] [0038] [0011].  Walia discloses that the user sees various account options for payment (Checking Account, Savings Account, Credit Card).  Instructions on bottom of application instruct user to “Swipe Amount to Account to Pay Bill”.  Thereafter, user selects the amount due and moves the amount due to an account.  For example, the user selects to pay the amount due $123.45 with the Checking Account that has $1642 in it.).
where changed payment input by the user input is stored in association with the user and the system updates likelihood of user preferences for payment based on the input.  (see at least [0030] [0033] [0036] [0038] [0052] [0055].  Walia discloses that servers store the account information and the user selection information for future use.).

Claim 18
Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses text interpreter and optical character recognition software:
 A system for paying bills according to claim 1, wherein the application further comprises a payee recognition module that comprises: a system text server; an image preprocessor structured and configured to crop, gray scale, or Gaussian blur, wherein the text picture is stored in the system text server; an optical character recognition software structured and configured to translate pixels of information stored in the image preprocessor into text characters in the text picture; and a text interpreter that identifies the due date, the account number, identification of the payee, the amount due, and contact information for the payer from the text picture.  (see at least [0043] [0079] [0086] [0017] [0051] [0050] [0070] [0080] [0021] [0072] [0073] [0044] [0081] [0018] [0020] [0021] [0017].  Barlock discloses performing image processing and/or extracting data elements from images may be performed by the processors by performing a variety of algorithms.  Therefore, the processors may be configured to perform image filtering, image sharpening, modifying an image orientation, modifying the dithering of one or more pixels of the image, modifying the contrast of the image, modifying the brightness of the image, processing metadata associated with the image, image field recognition, text sequence recognition, optical character recognition, intelligent character recognition, or the like. It will be appreciated that the aforementioned algorithms are not, in any way, an exhaustive list of image processing and/or manipulation algorithms and embodiments of the disclosure may utilize algorithms that are not listed in the preceding list.  Further, Barlok discloses that the images and data may be processed for image sharpening.  Bill elements are identified including  payment due date, payment amount, account number, payee, and payer’s address.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and specifically disclose text interpreter and optical character recognition software because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

 Claim 20
Walia/Barlok disclose the limitations shown above.  Barlok specifically discloses sending an image of a bill to a telephone number, and processing the bill image to identify information about the bill and payment for the bill.
 The method of claim 19, further comprising: a payee sending a bill to a payer, wherein the bill comprises a statement that includes instructions to the payer; see at least abstract [0015] [0016] [0081] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0094] [0096].  Barlok discloses receiving images and based on processing those images, identifying information associated with a bill and information associated with a mode of payment for a bill.  The bill includes instructions for payment.). 
the payer sending an image of the bill; and sending the image of the bill to a billing text number disposed upon the bill, wherein the image of the bill includes one or more objects and text; (see at least abstract [0081][0015] [0016] [0018] [0020] [0021] [0032] [0055] [0056] [0063] [0076] [0085] [0094] [0096].  Barlok discloses a biller’s telephone number is included in the image of the bill and the image may be sent and received by various numbers.  The image that is sent is a bill that includes information associated with a bill and mode of payment for a bill.  Elements may be modified.). 
wherein the one or more objects is processed by an interpretive object reader, and wherein the text payee information is processed by optical character recognition software.   (see at least [0043] [0079] [0086] [0017] [0051] [0050] [0070] [0080] [0021] [0072] [0073] [0044] [0081] [0018] [0020] [0021] [0017].  Barlock discloses performing image processing and/or extracting data elements from images may be performed by the processors by performing a variety of algorithms.  Therefore, the processors may be configured to perform image filtering, image sharpening, modifying an image orientation, modifying the dithering of one or more pixels of the image, modifying the contrast of the image, modifying the brightness of the image, processing metadata associated with the image, image field recognition, text sequence recognition, optical character recognition, intelligent character recognition, or the like. It will be appreciated that the aforementioned algorithms are not, in any way, an exhaustive list of image processing and/or manipulation algorithms and embodiments of the disclosure may utilize algorithms that are not listed in the preceding list.  Further, Barlok discloses that the images and data may be processed for image sharpening.  Bill elements are identified including  payment due date, payment amount, account number, payee, and payer’s address.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Barlok and specifically disclose sending an image of a bill to a telephone number, and processing the bill image to identify information about the bill and payment for the bill because doing so would allow a user to not only select which payment account he wants to use, but also allows a user to modify/change any values during the bill presentation and payment process (see at least Barlok [0002] [0018] [0063] [0096]). 

Claims 17* is rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 2019/0034894 A1) hereinafter Walia, in view of Barlok et al. (US 2014/0188715 A1) hereinafter Barlok, in view of Sachtleben et al. (US 10,572,727 B1) hereinafter Sachtleben.
 Claim 17
Walia/Barlok disclose the limitations shown above.  Walia/Barlok fail to specifically disclose selection information is used with machine learning. 
Yet, Sachtleben discloses the following limitations: 
 The system for paying bills according to claim 1, wherein the computing device stores only the selection information for use with machine learning but does not store confidential user account information.  (see at least 1:51-2:14; 3:59-5:67; 8:51-67; .  Sachtleben discloses machine learning helps when analyzing information extracted from the documents.  Sachtleben also discloses that input provided by the user is used to modify and/or verify information elements predicted by the model and then may be used to further retrain or otherwise refine the model.  Therefore, information is not always stored since user may be asked to input information.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bill pay system of Walia/Barlok to incorporate the teachings of Sachtleben and specifically disclose selection information is used with machine learning because doing so would help allow a user to input information to update the model during each analysis and retrain the model with new information (see at least Sachtleben 3:59-5:67).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Antognini et al. (US 2022/0023055 A1) discloses a system and method for digital bill presentation and payment.  Antognini discloses displaying a digital bill to a bill payer and allowing a bill payer to select a number of selections relating to the payment of the bill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L. LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISON L. LAMB/Examiner, Art Unit 3691